DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figure 2A, step 214 is described as “Deliver M bytes of subsequent packet contents to DRAM” however paragraph 16 of the applicant’s disclosure L bytes of content are actually delivered.  The flow chart would not make sense if M bytes were delivered because that would be the remainder of the packet and therefore the process would be over.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a packet buffer configured to”, “a control circuit configured to”, and “a parser configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites the following limitations:
a parser, configured to analyze the packet to determine a processing manner of the packet; wherein when the parser determines that the packet needs to be processed by software


Claim 11 recites the following limitations:
analyzing the packet to determine a processing manner of the packet; 
and when determining that the packet needs to be processed by software


The applicant does not provide any disclosure of how it is determined when a packet needs to be processed by software or what the applicant’s invention actual does to process the packet by software.  The claims cover an analysis of a packet to determine a processing manner and a determination that the packet needs to be processed by software.  Presumably these are the same determinations but the language of the claims themselves is not clear about this.  The applicant in paragraph 14 of the specification states that “As the parser 140 and related contents to be searched in the look-up table 152 are well-known by those skilled in the art, related details are omitted here for brevity”.   Paragraph 14 goes on to explain how the look-up table 152 is used to determine if a packet is to be processed with software.  The applicant’s disclosure relies on such a look-up table, that can be used to determine whether a packet must be processed with software, being known in the art.  The Examiner did not find evidence that such techniques of using a parser and look-up table are well-known and the applicant did not cite any specific techniques that for performing the well-known features.
Even if this assertion of what was well-known was true, the applicant failed to meet the burden of 35 USC section 112(a) because the applicant is merely specifying a desired result and is failing to sufficiently identify how the function is performed or the result is achieved (see section 2163.03(V) of the MPEP).  The applicant is merely specifying that a decision is made without even getting into what technique is used to make that decision.  The applicant’s disclosure fails to identify how the applicant’s invention discerns between a packet that can be processed by hardware and a packet that must be processed by software. The applicant’s disclosure does not specify any aspects of a packet that are analyzed to make such a determination.  




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a control circuit configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The applicant has not disclosed any structure corresponding to control circuitry 130 to perform the specialized control of the circuitry as claimed.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a parser configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In paragraph 14, the applicant states that a parser is “well-known by those skilled in the art” and that “related details are omitted here for brevity”.  However, as pointed out such a parser does not appear to be well-known and therefore its structure is not sufficiently described. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim 1 recites the limitation "when the parser determines that the packet needs to be processed by software" in the final limitation.  There is insufficient antecedent basis for this limitation in 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  it appears the delivery limitation in the wherein clause is to further limit the delivery in claim 1 and not cause a new delivery as claimed.  This is described in paragraph 15 of the specification.  What the applicant is claiming is not clear in view of the disclosure because the relationship to the delivery of claim 1 is not clear.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  it appears the delivery limitation in the wherein clause is to further limit the delivery in claim 1 and not cause a new delivery as claimed.  This is described in paragraph 15 of the specification.  What the applicant is claiming is not clear in view of the disclosure because the relationship to the delivery of claim 1 is not clear.
Claim 5 recites the limitation "a second transmission length look-up table".  There is insufficient antecedent basis for this limitation in the claim.  The “second” table implies a “first” but none is claimed in claims 1 or 5.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  it appears the delivery limitation in the wherein clause is to further limit the delivery in claim 1 and not cause a new delivery as claimed.  This is described in .
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The claim does not establish that a notification is sent from a processor and that the processor corrects content.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  It is not clear how the circuitry has the corrected content when the content is corrected by the processor, which is not part of the circuitry.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  It is not clear how the control circuit knows about the analysis needs of the processor.
Claim 10 recites the limitation "the remaining contents of the packet".  There is insufficient antecedent basis for this limitation in the claim.  The applicant does not define that contents “remain” after the partial content is delivered.  The delivery of partial content does not imply that any remainder is saved.
Claim 11 recites the limitation "when determining that the packet needs to be processed by software" in the final limitation.  There is insufficient antecedent basis for this limitation in the claim.  It not clear when such a “when” condition would be met because the applicant does not claim such a determination.
.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  it is not clear how the processor corrects the content stored in the memory. 
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  it is not clear how the method performed by the network device knows the needs of the processor.
Claim 20 recites the limitation "the remaining contents of the packet".  There is insufficient antecedent basis for this limitation in the claim.  The applicant does not define that contents “remain” after the partial content is delivered.  The delivery of partial content does not imply that any remainder is saved.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention.  The applicant’s claimed invention is disclosed as well known and admitted prior art.
The applicant’s disclosure states it is well known to have an operating method of a network device, the method comprising: receiving a packet (paragraph 2); storing the packet into a packet buffer (paragraph 2, the packet must be stored so that it can be analyzed); analyzing the packet to determine a processing manner of the packet (paragraph 14); and when determining that the packet needs to be processed by software, merely delivering a partial content of the packet to a memory, for analysis by a processor(paragraph 23, the analysis performed by the processor on partial packets is well known which implies that sending partial packets to a processor would also have to be well known).
The Examiner notes that claim 1 is not rejected as applicant admitted prior art because the applicant does not admit the control circuitry is well known, though nothing was disclosed about its structure.

Claim(s) 1-3, 8, 11-13, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2021/0263744 by Crupnicoff et al.
As to claim 1, Crupnicoff teaches a circuitry applied in a network device, the circuitry comprising: at least one port (Figure 3, ref. no. 310); a processor port (connection to processor in figure 8B), coupled to a memory (paragraph 50, DMA) and a processor via a bus (paragraph 75); a packet buffer, (paragraph 52); a control circuit, configured to control operations of the circuitry; and a parser, configured to analyze the packet to determine a processing manner of the packet (paragraph 62, logic 580); wherein when the parser determines that the packet needs to be processed by software, the control circuit delivers a partial content of the packet to the memory via the processor port, for analysis by the processor (final sentence of paragraph 62, states that the entire packet, header, or header vector can be sent to the processor).

As to claim 11, Crupnicoff teaches an operating method of a network device, the method comprising: receiving a packet (step 522 in Figure 5A); storing the packet into a packet buffer (paragraph 52); analyzing the packet to determine a processing manner of the packet (paragraph 62, logic 580); and when determining that the packet needs to be processed by software, merely delivering a partial content of the packet to a memory, for analysis by a processor (final sentence of paragraph 62, states that the entire packet, header, or header vector can be sent to the processor).

As to claim 2, 3, 12, and 13, see paragraph 62, final sentence.
As to claims 8 and 18, see paragraph 52.

Claims Not Rejected with Prior Art
Claims 4-7, 9, 10, 14-17, 19, and 20 are not rejected with prior art.  These claims were found to be completely incoherent.  When the applicant supplies clear and coherent claims the Examiner will reevaluate them.




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442